Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/482,218 filed on 09/22/2021. Claims 1-20 have been examined and are pending herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-20 of prior patent, U.S. Patent No.11,146,854. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to playing a live video stream in a first scaled page, wherein the first scaled page is a playing page that occupies a first scale of a display screen; and switching the playing page from the first scaled page to a second scaled page in response to detecting a first trigger operation, wherein the first trigger operation is configured to request a second scaled page playing on the live video stream. The limitations of the claims in the instant application are broader and can be read on the limitations of the prior patent.  The omission of an element and its function in a combination is an obvious variant if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), therefore, claims 1-20 are not patentably distinct from claims 1-20 of parent U.S. Patent No. 11,146,854. 
 Similar arguments pertain to device claim 17 and CRM claim 20 of the instant application and apparatus claim 15 and CRM claim 20 to prior patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 17-20 are rejected under 35 U.S.C. 102 (a) (1) / (a) (2) as being anticipated by Todd (U.S. 2018/0316945).
Regarding claim 1, 17, and 20, Todd teaches playing a live video stream in a first scaled page, wherein the first scaled page is a playing page that occupies a first scale of a display screen (at least in [0142] and [0219] ability to display multiple live video feeds from different sources in different video containers displayed simultaneously; Figs. 7 and 8) ; and switching the playing page from the first scaled page to a second scaled page in response to detecting a first trigger operation, wherein the first trigger operation is configured to request a second scaled page playing on the live video stream (at least in [0239] The switch between the views could be initiated with a hand movement, using a controller 1918, eye movement or head movement and the like without forcing the viewer; [0048] the system may be configured to allow a video on a smaller video container to be switched with a video on the large video container on command), the second scaled page is a playing page that occupies a second scale of the display screen, the second scale is smaller than the first scale ([0047] the video container system may be configured to have one large video container displayed as the primary content of interest, and a number of smaller video containers displayed on the same display device. In this embodiment, the system may be configured to allow a video on a smaller video container to be switched with a video on the large video container on command), other page area except the second scaled page in the display screen is configured to display other page content from other application which is different from a live streaming application, and the other page content is a page content except the live video stream ([0055] the method provides users with improved control over what content is displayed on a screen, including providing the ability to manipulate display location, sizing, transparency, and other features related to a number of video sources of heterogeneous origin, such as television content, IP-based content, games, applications, and various other types of viewable content. The present disclosure provides, among other things, a video display system for multiplexing a plurality of heterogeneous sources and a plurality of heterogeneous content into flexible, controllable, interactive video containers that are displayed on televisions or other display devices).

Regarding claim 2 and 18, Todd teaches displaying the other page content in the other page area in response to detecting a second trigger operation, wherein the second trigger operation is configured to request to display the other page content in the other page area (at least in [0239] and Figs 7, 8).

Regarding claim 3 and 19, Todd teaches switching the playing page from the second scaled page to the first scaled page in response to detecting a third trigger operation, wherein the third trigger operation is configured to request the first scaled page playing on the live video stream ([0055, 0135, 0272].

Regarding claim 4, Todd teaches the method according to claim 1, wherein said playing the live video stream in the first scaled page comprises: establishing a player adapter (at least in [0048] the system may be configured to allow a video on a smaller video container to be switched with a video on the large video container on command; [0144] the identification of a video container of interest may be derived based on one or more of the following: selection by the user of a container of interest via a menu (on screen), switching among containers on screen via remote control until preferred audio is heard, data from input devices capable of tracking the gaze of one or more users to determine what container is being watched, or a rule set, such as one that indicates among various containers default and/or customized (e.g., personalized) rules as to what audio is preferred when multiple containers are present, and the like.), and playing the live video stream in the first scaled page by a root controller of the first scaled page by using the player adapter (at least in [0033, 0034, 0035, 0060] the computerized media processing unit is configured to output video signal to be displayed that includes a live video feed added in response to a receipt of command inputs form a user).

Regarding claim 5, Todd teaches the method according to claim 4, further comprising: establishing the root controller of the first scaled page in response to the first trigger operation (at least in [0155-0156] The system may allocate resources to each video container and widget regardless of whether the video container or widget is currently viewable in the output video stream. Upon resource allocation, a hidden widget may check for triggering events to determine whether to take action).

Allowable Subject Matter
Claims 6-16 are allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/             Examiner, Art Unit 2421                                                                                                                                                                                           /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421